DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 7/21/2021 has been received and entered into the case. Claims 1-5, 23 are pending and have been considered on the merits.  All arguments and amendments have been considered.
The previous rejections are withdrawn in light of applicants claim amendments;  Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 
New rejections necessitated by amendment 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
It is not clear what is meant by “…wherein the liquid PRF has not formed a clot” according to applicants invention. By definition, a liquid would not be a clot. Therefore, an isolated serum fraction of liquid PRF would necessarily be a liquid.  For example, if an isolated serum fraction of liquid PRF is obtained from a PRF clot/matrix or coagel, the liquid serum fraction obtained is still a liquid serum fraction. Applicant’s specification (0024) teaches that the isolated serum fraction of liquid PRF is separated from the coagel. The claim fails to clearly define the timing of clot formation, for example, is this intended to mean that the liquid PRF has not formed a clot until injected/administered to a subject (0023)?  Applicants argue that there is no formation of a fibrin clot or coagel at any point in their method; however the claim fails to clearly claim applicant’s invention as argued and the specification (0024) teaches that the isolated serum fraction of liquid PRF is separated from the coagel.  The claim does not distinctly claim applicant’s invention. 
For examination purposes, an isolated serum fraction of a liquid PRF taken from a coagel meets applicant’s limitation of a liquid PRF which has not formed a clot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mourao et al. (Rev. Col. Bras. Cir. 2015, p. 421-423) in view of Lacza , Karde et al (J. Ind. Soc. Periodont., March 2017, vol. 2) and Ghanaati et al. (J. Oral Implant., 2014, IDS). further in view of Akman (US20180055912) and Kaigler et al. (Exp. Opi., Drug Deliv., 2006, p. 647-662). 

no clot is formed (p. 421 i-PRF obtaining method section) to obtain in the upper layer of a tube the i-PRF according to claim 3, which is then collected using a syringe with needle, i.e. an injectable device (p. 421 i-PRF obtaining method section, p. 422, Fig.1-3). Mourao teach adding bone graft materials to i-PRF although not in the injectable device but rather a metal tank (Fig. 4-6). They teach that i-PRF can be combined with biomaterials for bone grafting as an alternative to PRP for bone regeneration (p. 423). 
Mourao differs from the claimed invention in that they do not teach adding the regenerative biomaterial or biomolecule to the injectable device according to claim 1. 
Lacza teaches a method of preparing an isolated serum fraction of liquid platelet-rich fibrin (PRF) (0021-0028, 0031) comprising: spinning a whole blood sample by centrifugation to separate erythrocytes (0098); separating a sample of liquid platelet-rich fibrin (PRF) from the whole blood sample without the addition of an additive (a. providing platelet rich plasma (PRP) without the addition of an anticoagulant; b. clotting the PRP to obtain a coagel of PRF, which comprises both a fluid fraction wherein the liquid phase is isolated and a solid fraction  (0022-0028, 0041, 0093-0100, 0133-0136); spinning the sample by centrifugation carried out at 20 to 950 G for 2 to 8 minutes (centrifugation of whole blood first by a soft spin such as 8 min at 460 g (0098, *the Examiner notes that (0098) teaches a soft spin of whole blood, Ex. 5 teaches spinning the PRF at 1710 g for 10 minutes (0160); and collecting an isolated serum fraction containing the liquid PRF using an injectable device (0063, 0064, 0081, 0093-0100). It the fluid fraction obtained from the coagel, e.g. SPRF which essentially consists of the fluid fraction. The serum fraction essentially consisting of the PRF fluid fraction is prepared upon fractionating the PRF to isolate the fluid fraction from PRF (0031). Specifically, formation of the PRF, the acellular or clear supernatant from the PRF may be isolated, or may be removed before fractionating the PRF to isolate the PRF fluid fraction, which does not contain a fibrin clot (0031, 0063, 0062, 0093-0095). Lacza teaches the method of claim 1, wherein the serum fraction comprises an activated platelet releasate, i.e.  PRF fluid fraction turned out to contain the highest concentration of activated platelet releasate and growth factors contained therein (0031, 0041, 0046, 0047, 0048).
Lacza teach adding a regenerative biomaterial or biomolecule, Lacza teaches providing the serum fraction in the application device, i.e. syringe, as a pharmaceutical or medicinal product/preparation having additional active substances to promote wound healing, cell proliferation or regeneration, i.e. regenerative biomaterials according to claim 1 (0064-0069, 0079-0080, 0104) for reconstructive or regenerative medicinal use including orthopedic, surgical and/or cosmetic (0065-0077). Specifically, the 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add regenerative biomaterials or biomolecules to the syringe containing i-PRF of Mourao as taught by Lacza because both prior art references teach that the liquid PRF is used for reconstructive or regenerative medicinal use, as well as, according to Lacza plastic, reconstructive or regenerative medicinal use for orthopedic, surgical and/or cosmetic treatments wherein the PRF is administered to the individual in the device with regenerative biomaterials (0065-0081). 
Regarding claim 2, while Mourao teaches spinning/centrifuging at 3300 rpm for 2 minutes, which may fall under applicants claimed 950 G depending on the centrifuge used, lower speed centrifugation protocols were known in the art to isolate i-PRF or liquid PRF as demonstrated by Karde and Ghanaati below.  
Karde teaches obtaining injectable PRF without the use of anticoagulants or additives and using centrifugation protocols carried out at 700 rpm (60G) for 3-4 minutes (p. 2, intro., 2nd parag.) resulting in a liquid injectable form of PRF containing increased platelets and growth factors for use in regenerative periodontal procedures th parag.). Karde teach that the i-PRF contains the highest number of platelet count which releases more growth factors, induce higher fibroblast migration and expression of PDGF, TGF and collagen, i.e. an activated platelet releasate, which is attributed to the low centrifugation speed and time (p. 4, last parag.-p. 5, 1st 2 paragraphs).  Karde refer to the low centrifugation speed protocols of Ghanaati seen below. 
Ghanaati teach a low-speed concept to obtain advanced PRF having increased platelets using protocols which do not require anticoagulants and using low speed centrifugation methods including spinning at about 250 G (1500 rpm)(abstract, p. 680, 2nd col.-p. 681 and M&M section Prod. Of Chouk. PRF, p. 685, Discussion section-p.687). 
Thus, before the effective filing date of the claimed invention, low speed centrifugation methods for obtaining liquid injectable PRF were known and disclosed by the prior art.  The art teaches centrifuging at 60G for 3-4 minutes which achieves a platelet and growth factor rich injectable PRF sample. Therefore, it would have been obvious to use the centrifuge speeds of Karde and Ghanaati in the method of both Mourao and Lacza with a reasonable expectation of successfully obtaining a serum fraction comprising a liquid PRF which is injectable. 
Regarding claim 5, while the references teach the PRF to comprise growth factors, cytokines, angiogenesis and growth factor proteins, they do not specifically tach adding the growth factors of claim 5 to the injectable device. 

Kaigler teach the criticality of growth factors for development, maturation, maintenance and repair of tissues in tissue reconstruction and engineering methods. They teach that they can be using in devices as vehicles for delivery of growth factors (abstract). They teach the importance of TGF, PDGF, IGF, VEGF and EGF in increased healing of tissues, bone and periodontal regeneration (section 2-4, Table 1). 
It would have been obvious before the effective filing date of the clamed invention, to use the growth factors of claim 5 as a regenerative biomaterial with an injectable PRF because the claimed growth factors are known in the art to have remarkable effects in regenerative medicine to repair tissues and bone formation. Therefore, a posita would have been motivated by the advantages taught by the prior art to use growth factors with injectable PRF to deliver agents which are known to have positive effects on tissue and bone regeneration and for treating patients in need. 

Claims 1-4, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacza (2014/0227241, IDS) in view of Karde et al (J. Ind. Soc. Periodont., March 2017, vol. 2) and Ghanaati et al. (J. Oral Implant., 2014, IDS).
Lacza teaches a method of preparing an isolated serum fraction of liquid platelet-rich fibrin (PRF) (0021-0028, 0031) comprising: spinning a whole blood sample by centrifugation to separate erythrocytes (the platelet concentration is specifically increased by centrifugation, and/or otherwise fractionation or separation of the red blood whole blood, Ex. 5 teaches spinning the PRF at 1710 g for 10 minutes (0160); and collecting an isolated serum fraction containing the liquid PRF using an injectable device (0063, 0064, 0081, 0093-0100). It should be noted that Lacza define “isolated” the same as applicants specification (0024), i.e. refer to a fraction of blood, plasma, serum that has been sufficiently separated from other fractions or blood components…the serum fraction of the invention is isolated so as to be separated from the PRF coagel (Lacza 0105). The isolated serum fraction containing the liquid PRF is collected in the application device prior to formation of a fibrin matrix (The serum fraction of the invention, hereinafter also referred to as SPRF (serum of PRF), may include the supernatant of the coagel e.g. obtainable by centrifugation, and/or the fluid fraction obtained from the coagel, e.g. SPRF which essentially consists of the fluid fraction. The serum fraction essentially consisting of the PRF fluid fraction is prepared upon fractionating the PRF to isolate the fluid fraction from PRF (0031). Specifically, formation of the PRF, the acellular or clear supernatant from the PRF may be isolated, or may be removed before fractionating the PRF to isolate the PRF fluid fraction, which does not contain a fibrin clot (0031, 0063, 0062, 0093-0095). 

Regarding Claim 3, Lacza teach the injectable device is a needle, a syringe, or other application device configured to remove the isolated serum fraction of liquid PRF from the upper layer of a tube, i.e. the serum fraction is freshly prepared and ready-to-use, optionally wherein the serum fraction is provided in an application device, specifically a syringe (0063, 0064, 0081).
Regarding Claim 4, Lacza teaches the method of claim 1, wherein the serum fraction comprises an activated platelet releasate, i.e.  PRF fluid fraction turned out to contain the highest concentration of activated platelet releasate and growth factors contained therein (0031, 0041, 0046, 0047, 0048).



Karde teaches obtaining injectable PRF without the use of anticoagulants or additives and using centrifugation protocols carried out at 700 rpm (60G) for 3-4 minutes (p. 2, intro., 2nd parag.) resulting in a liquid injectable form of PRF containing increased platelets and growth factors (p. 2-3 Materials and Methods section, Discussion section p. 4-5). 
Ghanaati teach a low-speed concept to obtain advanced PRF having increased platelets using protocols which do not require anticoagulants and using low speed centrifugation methods including spinning at about 250 G (1500 rpm)(abstract, p. 680, 2nd col.-p. 681 and M&M section Prod. Of Chouk. PRF, p. 685, Discussion section-p.687). 
Thus, before the effective filing date of the claimed invention, low speed centrifugation methods for obtaining liquid injectable PRF were known and disclosed by the prior art.  The art teaches centrifuging at 60G for 3-4 minutes which achieves a platelet and growth factor rich injectable PRF sample. Therefore, it would have been obvious to use the centrifuge speeds of Karde and Ghanaati in the method of Lacza with a reasonable expectation of successfully obtaining a serum fraction comprising a liquid PRF which is injectable. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacza (2014/0227241, IDS) in view of Karde et al (J. Ind. Soc. Periodont., March 2017, vol. 2)  as applied to claims 1-4 above, and further in view of Akman (US20180055912) and Kaigler et al. (Exp. Opi., Drug Deliv., 2006, p. 647-662). 
Regarding Claim 5, Lacza teaches the serum fraction to comprise at least one growth factor selected from the group consisting of PDGF, TGFβ-1, VEGF, EGF and IGF (0048, 0174) provided as a pharmaceutical or medicinal product/preparation having additional active substances to promote wound healing, cell proliferation or regeneration (0079-0080, 0104) for reconstructive or regenerative medicinal use including orthopedic, surgical and/or cosmetic (0065-0077) but may be depleted of some growth factors (0052-0058). Lacza additionally teaches that growth factors have remarkable effects as inducers in regenerative medicine, including PDGF, TGF, IGF and EGF (0017)
While Lacza teaches combining the serum fraction with additional active substances and the serum fraction is disclosed may contain some growth factors of claim 5, they do not specifically teach combining the serum fraction with the regenerative biomaterials or biomolecules of claim 5.
	Akman (US20180055912) teach adding bioactive agents including PDGF to PRF to make the fibrin more advantageous (0015, 0019, 0022-0035, 0079-0088) in tissue healing (abstract). 
Kaigler teach the criticality of growth factors for development, maturation, maintenance and repair of tissues in tissue reconstruction and engineering methods. They teach that they can be using in devices as vehicles for delivery of growth factors 
It would have been obvious before the effective filing date of the clamed invention, to use the growth factors of claim 5 as a regenerative biomaterial with an injectable PRF because the claimed growth factors are known in the art to have remarkable effects in regenerative medicine to repair tissues and bone formation. Therefore, a posita would have been motivated by the advantages taught by the prior art to use growth factors with injectable PRF to deliver agents which are known to have positive effects on tissue and bone regeneration and for treating patients in need. 
Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. Applicants claim amendments filed on 7/21/2021 necessitated new grounds of rejection found herein. The Examiner will address applicant’s arguments which correspond to the 103 rejections over Lacza in view of Karde and Ghanaati.  
Applicants argue that Lacza teaches isolating the serum fraction containing the fluid fraction of PRF which includes the supernatant of the coagel, which separates the solid coagel consisting of fibrin gel and platelets and therefore there is minimal ability to clot after administration of the serum fraction of Lacza to the site of injury and minimal ability to add regenerative biomaterials or biomolecules.  Applicant’s arguments regarding clotting after administration are not commensurate in scope with the claimed invention and applicants fail to demonstrate how or why there would be minimal ability to add regenerative biomaterials or biomolecules to Lacza. Lacza teaches adding regenerative biomaterials or biomolecules to their serum fraction. 
at any point in their method; however the claim fails to clearly and distinctly claim applicant’s invention as argued and the specification (0024) teaches that the isolated serum fraction of liquid PRF is separated from the coagel.  Applicants argument that the serum fraction remains in its liquid state until after it is injected into an individual, is not commensurate in scope with the claimed invention and as discussed above in the 112(b) rejection, by definition, a liquid would not be a clot. Therefore, an isolated serum fraction of liquid PRF would necessarily be a liquid.  For example, if an isolated serum fraction of liquid PRF is obtained from a PRF clot/matrix or coagel, the liquid serum fraction obtained is still a liquid serum fraction. Applicant’s specification (0024) teaches that the isolated serum fraction of liquid PRF is separated from the coagel. The claim does not clearly define the timing of clot formation, for example, is this intended to mean that the liquid PRF has not formed a clot until injected/administered to a subject (0023)?  
Regarding applicant’s arguments directed at the growth factors and cytokines already being present in the activated platelets of Lacza and that applicants are adding separately biomaterials or biomolecules which are not released from existing platelets, it should be noted that Lacza teaches that the serum fraction may be depleted in some growth factors therefore, one would be motivated to add them to the serum fraction. In addition, Lacza teach adding regenerative biomaterials or biomolecules other than growth factors. Claim 1 is not limited to growth factors. 
Applicants argue that Karde and Ghanaati teach solid PRF forms, however Karde teaches i-PRF, which is a liquid injectable form.  Regarding the date of Karde, as . 

Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choukroun Advanced PRF&i-PRF: platelet concentrates of Blood concentrates? Journal of Periodontal medicine and clinical practice, Vol. 1, Jan-April 2014. Choukroun teaches i-PRF which at the end of a spin gives a PRF liquid and injectable. (Karde cites i-PRF obtained by low speed 700 rpm (60G) centrifugation which is a blood concentrate). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632